Citation Nr: 0710660	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-41 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an initial, compensable rating for arthritis 
of the right hand.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 2004 rating decision in which 
the RO granted service connection and assigned a zero percent 
(noncompensable) rating for arthritis of the right hand, 
effective March 1, 2004.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in March 2004.  
The RO issued a statement of the case (SOC) in September 
2004.  The veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In August 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development.  After completing the requested action, the AMC 
continued the denial of the claim (as reflected in an August 
2006 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.

As noted in the prior remand, on the December 2004 VA Form 9, 
the veteran checked the box indicting that he wanted a before 
a Veterans Law Judge at a local VA office (Travel Board 
hearing); a handwritten note indicated that a Board hearing 
was desired only if the claim continued to be denied.  The RO 
has continued to deny a compensable rating for the right hand 
arthritis.  While, in the prior remand, the Board referred 
this matter to the RO for clarification (and the claims file 
reflects that no subsequent action on this matter was 
undertaken), facts remain that the veteran has requested a 
Travel Board hearing (albeit, contingent on future VA 
actions), that the RO has continued to deny the claim, and 
that the veteran has not withdrawn the hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the RO 
schedules such hearings, a remand of the claim on appeal to 
the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing, in accordance with 
his November 2004 request, or at the 
earliest available opportunity. The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

